Exhibit 10.12(a)


COMPUCREDIT HOLDINGS CORPORATION LOGO [ccrtlogo_2010.jpg]

 




December 10, 2007










Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179


Ladies and Gentlemen:


This letter agreement amends the Share Lending Agreement dated as of
November 17, 2005, among CompuCredit Corporation, as Lender, Bear, Stearns
International Limited, as Borrower, and Bear, Stearns & Co. Inc., as Borrowing
Agent and as Collateral Agent (the “Share Lending Agreement”).


For good and valuable consideration, the receipt and sufficiency of which hereby
are acknowledged, effective as of the date hereof, the parties to the Share
Lending Agreement amend the definitions of “Credit Downgrade” and “Credit
Upgrade” contained in Section 1 thereof so that they read as follows:


Credit Downgrade occurs when the Borrower’s ultimate parent corporation, The
Bear Stearns Companies Inc. (“Parent”), receives a rating for its long term,
unsecured and unsubordinated indebtedness that is below A by Standard and Poor’s
Ratings Group, or its successor (“S&P”), or below A2 by Moody’s Investors
Services, Inc., or its successor (“Moody’s”), or, if either S&P or Moody’s
ceases to rate such debt, an equivalent or lower rating by a substitute rating
agency mutually agreed upon by the Lender and the Borrower.


Credit Upgrade occurs when the Parent receives a rating for its long term,
unsecured and unsubordinated indebtedness that is A or better by S&P or A2 or
better by Moody’s, or if either S&P or Moody’s ceases to rate such debt, an
equivalent or higher rating by a substitute rating agency mutually agreed upon
by the Lender and the Borrower.


Except as amended hereby, the Share Lending Agreement remains in full force and
effect.


If the foregoing accurately reflects our agreement, please execute a copy of
this letter and return it to the undersigned.


CompuCredit Corporation
as Lender




By:           /s/ William R.
McCamey                                                                
Name: William R. McCamey
Title: Treasurer


Agreed to:


Bear, Stearns International Limited
as Borrower




By:           /s/ Michael
O’Donovan                                                      
Name: Michael O’Donovan
Title: Authorized Signatory




Bear, Stearns & Co. Inc.
as Collateral Agent




By:           /s/ Robert
Aberman                                                      
Name: Robert Aberman
Title: Senior Managing Director




Bear, Stearns & Co. Inc.
as Borrowing Agent




By:           /s/ Robert
Aberman                                                      
Name: Robert Aberman
Title: Senior Managing Director
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------